          Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 1 of 32 PageID: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 RICHARD CHASE and STACEY CHASE,                       Case No.:
 individually and on behalf of all those
 similarly situated,                                       CLASS ACTION COMPLAINT
                                                              AND JURY DEMAND
      Plaintiffs,

 v.

 CAMPBELL SOUP COMPANY; and PLUM,
 PBC,

      Defendants.


          Plaintiffs Richard Chase and Stacey Chase, individually and on behalf of all those similarly

situated, (collectively, “Plaintiffs”), file this Complaint against the Defendants Campbell Soup

Company, and Plum, PBC (collectively “Plum”), hereby state:

                                         Nature of the Action

          1.        Plum manufactured and marketed baby food products, representing and warranting

that its baby food was safe and healthy, contained only a disclosed list of ingredients, and would

provide nourishment and nutrition to infants and children. Parents and caregivers trusted Plum’s

representations and warranties, purchased Plum’s baby food products, and fed Plum’s baby food

products to their children. The Plum baby food products at issue include, but are not limited to:

      •   Plum Organics Baby Food Pouches, Stage 1: Just Peaches, Just Sweet Potato, Just Mangos
          and Just Prunes;
      •   Plum Organics Baby Food Pouches, Stage 2: Apple Butternut Squash & Granola, Pear
          Blueberry Avocado & Granola, Strawberry Banana & Granola, Mango Carrot & Coconut
          Cream, Butternut Squash Carrot Chickpea & Corn, Peach Banana & Apricot, Sweet Potato
          Apple & Corn, Apple & Carrot, Guava pear & Pumpkin, Apple Spinach & Avocado, Apple
          Raisin & Quinoa, Apple Blackberry & Coconut Cream, Banana & Pumpkin, Apple
          Raspberry Spinach & Greek Yogurt, Pea Kiwi Pear & Avocado, Pear Green Bean & Greek
          Yogurt, Pear & Mango, Peach Pumpkin Carrot & Cinnamon, Banana Zucchini & Amaranth,
          Mango Sweet Potato Apple & Millet, Mango Yellow Zucchini Corn & Turmeric, Apple &

                                                   1
         Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 2 of 32 PageID: 2




        Broccoli, Apple Plum Berry & Barley, Pear Spinach & Pea, Apple Cauliflower & Leek,
        Carrots Beans Spinach & Tomato, Pumpkin, Spinach Chickpea & Broccoli, Kale Corn
        Carrot & Tomato, Pear Purple Carrot & Blueberry;
    •   Plum Organics Baby Food Pouches, Stage 3: Carrot Spinach Turkey Corn Apple & Potato,
        Carrot Sweet Potato Corn Pea & Chicken, Carrot Chickpea Pea Beef & Tomato;
    •   Plum Organics Baby Food Pouches, Tots: Mighty Morning, Mighty Fiber, Mighty 4 Food
        Group Blend, Mighty Veggie, Mighty Protein & Fiber;
    •   Plum Organics Mashups: Applesauce Blueberry Carrot, Applesauce Carrot & Mago,
        Applesauce Strawberry Banana, Applesauce Strawberry & Beet;
    •   Plum Organics Super Puffs: Apple with Spinach, Strawberry with Beet, Mango with Sweet
        Potato, and Blueberry with Purple Sweet Potato;
    •   Plum Organics Little Teethers: Apple with Leafy Greens, Banana with Pumpkin, and
        Blueberry;
    •   Plum Organics Mighty Nut Butter Bar;
    •   Plum Organics Mighty Snack Bars;
    •   Plum Organics Mighty Morning Bar;
    •   Plum Organics Jammy Sammy; and
    •   Plum Organics Teensy Snacks.

        2.       On February 4, 2021 the Subcommittee on Economic and Consumer Policy

(“Subcommittee”) of the United States House of Representatives issued a report titled “Baby Foods

Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury” 1 (hereinafter

referred to as the “House Report”). The House Report detailed the findings from an extensive

inquiry focused on the safety of baby food products, and reported shockingly high levels of heavy

metals in baby food products.

        3.       The House Report confirmed that despite repeated requests made to Plum, it failed

to fully cooperate with the House inquiry. Specifically, Plum “refused to produce its testing

standards and specific testing results to the Subcommittee…[and] has hidden its policies and the


1
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf.



                                                         2
           Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 3 of 32 PageID: 3




actual level of toxic heavy metals in its products.” The House Report explained that instead “of

producing any substantive information, [Plum] provided a spreadsheet self-declaring that every one

of its products ‘meets criteria.’” However, Plum’s “testing summary hides more than it reveals,

since it does not show the levels of heavy metals that the testing found or the levels of heavy metals

that would ‘meet criteria.’” For instance, Plum advised that all its products “meet criteria” for

mercury levels, yet it revealed that “it has no criterion whatsoever.”

          4.       Despite Plum’s lack of cooperation, the House Report cited data reported by an

organization concerned with the health and safety of baby food products. According to the “Healthy

Babies Bright Futures Report: What’s in My Baby’s Food?” (“HBBF Report”) some Plum products

tested high in Arsenic, Lead, Cadmium and Mercury, all toxic heavy metals.2 The HBBF Report

also found troubling levels of perchlorate, a neurotoxin, in some Plum baby food products.

          5.       Plum never disclosed the presence of toxic heavy metals or perchlorate in its baby

food products to consumers and marketed its baby food products as “organic, non-GMO, [using]

whole and simple ingredients.”3

          6.       Plum’s deceptive marketing and warranties resulted in tens of thousands of

consumers purchasing Plum baby food products that they thought were safe, nutritious and healthy,

and instead were paying a premium for baby food products that were poisoning their children.

          7.       The presence of these unsafe levels of toxic heavy metals and perchlorate rendered

the Plum baby food products unfit for their intended purpose and uses, defective, worthless, and

denied consumers the benefit of their bargain.

          8.       Plaintiffs, on behalf of themselves and all similarly situated individuals, seek


2
 http://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf.
3
    https://www.plumorganics.com/food-philosophy/.

                                                        3
       Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 4 of 32 PageID: 4




damages including recovery of the money they paid for the worthless Plum baby food products,

and an order requiring that Plum cease manufacturing and marketing baby food products containing

unsafe levels of heavy metals and perchlorate, or disclose the presence of these toxins in its baby

food products and the dangers posed by such contamination.

                                       Jurisdiction and Venue

       9.        This Court has jurisdiction over this action pursuant to the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d), because at least one Class member is a citizen of a state other than

that of Defendants, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.

       10.       Venue is proper in this Court because the acts and omissions giving rise to this

lawsuit took place in this District, Defendant Campbell Soup Company maintains its principal place

of business and business operations within the District and Plum, PBC represents on its packaging

that the products are distributed from Camden, New Jersey.

                                             The Parties

       11.       Plaintiffs Richard Chase and Stacey Chase, are residents of Manning, South

Carolina. Plaintiffs purchased various Plum baby food products for their three children from 2013

to the date the House Report was released, including, but not limited to:

             •   Plum Organics Stage 2, Organic Baby Foods: Peach Banana & Apricot, Banana &
                 Pumpkin, Pear & Mango, Mango Sweet Potato Apple & Millet, Apple & Broccoli,
                 Apple & Carrot, Fruit & Veggie Variety Pack; and

             •   Plum Organics, Organic Toddler Food: Zucchini Apple Watermelon & Barley,
                 Mighty Veggie Variety Pack.

Photographs of some of the Plum baby food products that were in plaintiffs’ possession at the time

the House Report was released are below:




                                                   4
Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 5 of 32 PageID: 5




                                5
       Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 6 of 32 PageID: 6




       12.     These Plum foods were predominantly purchased from Amazon.com and therefore

Plaintiffs have evidence of their proof of purchase of the subject Plum baby products. Examples of

these Amazon purchase records are as follows:




       13.     Prior to purchasing the Plum baby food products, Plaintiffs relied on the

representations and warranties, including the list of ingredients and promises of safe and nutritious

baby food, on the food packaging and labels. For example:




                                                 6
       Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 7 of 32 PageID: 7




       14.    Plaintiffs were not aware at the time of the purchases that the Plum baby food

products actually contained dangerous, unsafe levels of toxic heavy metals and perchlorate. If

Plaintiffs had known the true facts, they would not have purchased the Plum baby food products,

which were unsafe, dangerous to their children, and worthless.

       15.    Defendant Campbell Soup Company is a New Jersey corporation with its principal

place of business located in Camden, New Jersey.


                                                7
           Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 8 of 32 PageID: 8




           16.     Plum, PBC is a Delaware corporation with their principal place of business located

in San Francisco, California. In 2013, Campbell Soup Company purchased Plum, Inc., which later

reincorporated as Plum, PBC. Together, Campbell and Plum do business as Plum Organics.

           17.     Plum develops, manufactures, markets and sells foods and snacks for infants and

toddlers4, including the baby food products containing unsafe levels of heavy metals and

perchlorate.

                                         FACTUAL ALLEGATIONS

           A. Plum Organics

           18.     Plum markets, represents, warrants, and distinguishes itself from other food brands

by holding itself out as being “founded on the belief that little ones deserve the very best food from

the very first bite,” using “organic, non-GMO, whole and simple ingredients.”5                  These

representations and warranties were intended to and did induce Plaintiffs and those similarly

situated to trust and rely on, and purchase Plum baby food products. These representations and

warranties were explicit and intended to induce purchases, for example:




4
    https://www.plumorganics.com/mission/.
5
    Id.; see also https://www.plumorganics.com/food-philosophy/.

                                                          8
           Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 9 of 32 PageID: 9




          19.      Plum’s representations and warranties included a “Commitment” to caregivers that

its foods were healthy and contained only safe, organic ingredients.

          20.      Plum markets its baby food products with the intention of inducing consumer

purchasing behavior over the course of years, for example dividing the baby food products into

“stages” that are geared toward different age children, while consistently representing and

warranting that the baby food products were safe and contained only safe, natural, organic,

nutritious ingredients, and failing to disclose that they contained dangerous levels of heavy metals

and perchlorate.6 For example:




          21.      Plum represented and warranted that its “Stage 1” foods, for children 4 months and

older, are “perfect for introducing solids or first foods to your budding eater…[and include] only

non-GMO, organic ingredients, the blends are all unsalted, unsweetened, and kosher parve.”7

          22.      Plum’s “Stage 2” foods, for children 6 months and older, are marketed as “organic

baby food pouches… made with blends of fruit, veggies, grains, and Greek yogurt that are perfect

for exposing your little foodie to unique flavors and colors.”8




6
    Id.
7
    https://www.plumorganics.com/baby-snacks/.
8
    Id.

                                                    9
          Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 10 of 32 PageID: 10




           23.     Plum’s “Stage 3” foods, are marketed as “perfect for budding foodies,” that “develop

a baby’s palate while helping to transition baby to table food.”9

           24.     Plum claims that its “Tots” foods are “a puree of organic fruits, veggies, protein and

grains, are the perfect snack for toddlers,” “filled with essential nutrients,” “nutritious,” and contain

“essential vitamins and minerals.”10

           25.     Plum makes similar claims relating to its “Kids” foods and other “snacks.”

           26.     Plaintiffs and other similarly situated consumers, having read and relied on such

representations and warranties, were induced to believe that Plum baby food products were safe

and healthy and nutritious, and purchased them as a result. Notably, none of Plum’s packaging or

marketing materials warned that its baby food products contained unsafe levels of dangerous toxic

heavy metals or perchlorate that could harm the health and physiological and neurocognitive

development, including brain development, of children consuming such baby food products.

           27.     Plum falsely represented and warranted the contents, ingredients, safety, and

nutritional value of the baby food products because Plum knew that Plaintiffs and similarly situated

consumers would never have purchased the Plum baby food products to be fed to their children if

truthful information had been provided. At all times, Plum had a duty to provide only accurate and

truthful representations, warranties, and information about its baby food products, and the aforesaid

conduct breached that duty. As a result, Plaintiffs and those similarly situated were economically

harmed.

           B. The House Report

           28.     The House Report concluded that baby food products contained unsafe levels of



9
    Id.
10
     https://www.plumorganics.com/tots-snacks/.

                                                    10
           Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 11 of 32 PageID: 11




toxic heavy metals including arsenic, lead, cadmium, and mercury.”11

            29.    The House Report describes the background and genesis of the Subcommittee’s

investigation. On November 6, 2019, having been made aware of reports of high levels of toxic

heavy metals in baby foods, the Subcommittee requested internal documents and test results from

seven of the largest manufacturers of baby food products in the United States, including Plum.12

            30.    Four of the companies responded to the Subcommittee’s requests, while three of the

companies, including Plum, failed to cooperate.13

            31.    The House Report found that heavy metals including arsenic, lead and cadmium

were contained in the baby food products marketed by all four companies that cooperated with the

Subcommittee investigation. Additionally, mercury was found in the baby foods of the only one of

the four companies that tested its foods for Mercury.14

            32.    The Subcommittee expressed “grave concerns about baby food products

manufactured by…Campbell (Plum Organics).” Specifically, the Subcommittee was “greatly

concerned that [Plum’s] lack of cooperation might obscure the presence of even higher levels of

toxic heavy metals in their baby food products, compared to their competitors’ products.”15 On

information and belief, Plum failed and refused to fully cooperate with the Subcommittee

investigation because it did not want to disclose the dangerous levels of heavy metals and

perchlorate in its baby food products, which would have demonstrated the falsity of its

representations and warranties with regard to the safety, ingredients, and nutritional value of its


11
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
12
     Id. at 2.
13
     Id.
14
     Id. at 3-4.
15
     Id. at 5.

                                                        11
          Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 12 of 32 PageID: 12




baby food products.

            33.    On information and belief, Plum’s refusal to cooperate with a government

investigation intended to protect the safety and development of babies and children was deliberate,

and intended to protect its profits and financial priorities at the expense of the safety and health of

babies and children.

            34.    The Subcommittee stated that Plum’s evasion is concerning, as even limited

independent testing has revealed the presence of toxic heavy metals in its baby food.”16 This was

a reference to outside testing that revealed dangerous levels of heavy metals in Plum’s baby food

products.

            35.    The House Report specifically cited to an independent HBBF report titled detailing

the findings of testing conducted by an independent organization focused on the health and safety

of babies and children. That report described the results of its testing of Plum Organics baby food

products and found the presence of arsenic, lead, cadmium and mercury, which was dangerous,

unsafe, and unfit for consumption by babies and children.

            C. Dangers Posed by Heavy Metals

            36.    Heavy metals are naturally existing elements that have high atomic weight and a

minimum density ﬁve times the density of water. However, the term “heavy metals” is frequently

used to describe both metals and metalloids, including for example arsenic, cadmium, lead,

manganese, mercury, zinc, chromium and copper.

            37.    The World Health Organization has declared that arsenic, cadmium, lead and

mercury are a “major public health concern.”17



16
     Id. at 45.
17
     https://www.who.int/ceh/capacity/heavy_metals.pdf.

                                                          12
          Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 13 of 32 PageID: 13




            38.   The House Report stated, consistent with the scientific literature, that exposure to

heavy metals in infants and children is particularly dangerous even in small amounts, and can lead

to “untreatable and frequently permanent brain damage.”18

            39.   The House Report stated, consistent with the scientific literature, that the known

risks of arsenic include “respiratory, gastrointestinal, haematological, hepatic, renal, skin,

neurological and immunological effects, as well as damaging effects on the Central nervous system

and cognitive development in children.”19

            40.   The House Report referenced an independent study titled “Association of Arsenic,

Cadmium and Manganese exposure with neurodevelopment and behavioral disorders in children”

that concluded arsenic exposure has a “significant negative effect on neurodevelopment in

children.”20

            41.   The House Report stated, consistent with the scientific literature, that cadmium is

associated with decreases in IQ, and the development of Attention Deficit/Hyperactivity Disorder.21

            42.   The House Report stated, consistent with the scientific literature, that lead exposure

is associated with “behavioral problems, decreased cognitive performance, delayed puberty, and

reduced postnatal growth,” and the cognitive effects of early childhood lead exposure are believed

to be permanent.22

            43.   In addition, the House Report stated, consistent with the scientific literature, that

there is a significant association between lead exposure and Attention Deficit/Hyperactivity


18
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf at 9-10.
19
     Id. at 10.
20
     Id. at 10.
21
     Id. at 12.
22
     Id. at 11.

                                                        13
           Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 14 of 32 PageID: 14




Disorder.23

            44.      The House Report stated, consistent with the scientific literature, that “higher blood

mercury levels at two and three years of age were positively associated with autistic behaviors.”24

The findings in the House Report are fully consistent with the scientific literature, and on

information and belief, Plum knew or should have known that these significant risks existed

throughout the time that Plum designed, manufactured and marketed its baby food products with

unsafe levels of heavy metals.

            D. Dangers Posed by Perchlorate

            45.      Perchlorate is a negatively charged molecule made of one chlorine atom and four

oxygen atoms.25

            46.      According to the FDA, “Perchlorate occurs naturally in arid states in the Southwest

United States (U.S.), in nitrate fertilizer deposits in Chile, and in potash ore in the U.S. and Canada.

Perchlorate also forms naturally in the atmosphere. Manufactured perchlorate is used as an

industrial chemical and can be found in rocket propellant, explosives, fireworks, and road flares.”26

            47.      In addition, small amounts of perchlorate “may be used as a component in certain

containers and food processing equipment for use in contact only with only certain types of dry

foods.”27

            48.      The FDA has warned that “[h]uman exposure to high dosages of perchlorate can

interfere with iodide uptake into the thyroid gland, disrupting the functions of the thyroid and



23
     Id. at 12.
24
     Id. at 12-13.
25
     https://www.fda.gov/food/chemicals/perchlorate-questions-and-answers.
26
     Id.
27
     Id.

                                                         14
           Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 15 of 32 PageID: 15




potentially leading to a reduction in the production of thyroid hormone….In fetuses and infants,

thyroid hormones are critical for normal growth and development of the central nervous system.

Pregnant women and their fetuses and newborns have the greatest potential for risk of adverse

health effects following exposure to perchlorate.”28

           E. Plum’s Knowledge of and Failure to Disclose
              Heavy Metal and Perchlorate Contamination in its Foods

           49.   Despite the known and knowable risks of exposure to these heavy metals and

Perchlorate, Plum negligently, recklessly, and/or knowingly sold its baby food products containing

dangerous heavy metals and perchlorate, and without disclosing a warning to Plaintiffs and those

similarly situated.

           50.   At all times relevant, Plum knew or should have known the contents of its baby food

products. Plum also knew or should have known the contents of ingredients supplied by suppliers

for inclusion in the baby food products, including the presence of dangerous heavy metals and

perchlorate.

           51.   Upon information and belief, Plum regularly tests the component ingredients and

the finished products, and knew or should have known of the presence of dangerous heavy metals.

Plum recklessly and with willful and wanton disregard of the rights and health of the those who

purchased and consumed its baby food products, disregarded the unreasonable risks created by the

presence of heavy metals and perchlorate in its baby food, and failed to adequately inform or warn

Plaintiffs and those similarly situated.

           52.   In October, 2019, the Healthy Babies Bright Futures nonprofit organization notified

Plum of the presence of unacceptable, dangerous levels of heavy metals and perchlorate in their



28
     Id.

                                                 15
       Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 16 of 32 PageID: 16




baby food products.29 Even after being notified in this manner, Plum failed to take adequate

measures to sell baby food products without unsafe levels of heavy metals and perchlorate, or to

adequately warn consumers.

        53.      Despite Plum’s knowledge of heavy metal and perchlorate contamination in its baby

food products, Plum failed to take action to change or adjust the design, manufacturing, or

marketing of its baby food products, including the failure to provide adequate warnings about the

heavy metal and perchlorate contamination to Plaintiffs and other similarly situated consumers.

        54.      Plum’s marketing of its baby food products without any warning indicating that

these products contain heavy metals and perchlorate, or that these toxins can accumulate in a child

over time to the point where poisoning, injury, and/or disease can occur, was reckless, and

undertaken with willful and wanton disregard of Plaintiffs and those similarly situated.

        55.      Plum’s misrepresentations and untrue warranties regarding the safety, ingredients,

and nutritional value of their baby food products, as well as its omissions and failure to warn about

the presence of toxic heavy metals and perchlorate were material, false, misleading, and intended

to be and were reasonably likely to deceive the public, including Plaintiffs and those similarly

situated. This is true especially considering Plum’s long-standing marketing of its baby food

products as “organic,” “nutritious” and “filled with essential nutrients.”

        56.      These representations and “Commitments” in Plum’s marketing and labeling were

deceptive, affirmatively representing an inaccurate list of ingredients and safety and nutrition

information, and failing to disclose the presence of heavy metals and perchlorate in its baby food

products. Reasonable consumers, including Plaintiffs and those similarly situated, were unaware of




29
  http://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf.

                                                       16
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 17 of 32 PageID: 17




the presence of unsafe levels of heavy metals and perchlorate in Plum’s baby food products, and

would not have purchased Plum’s baby food products if they had known the true list of ingredients

including the heavy metals and perchlorate. Plum’s above-referenced statements, representations,

warranties, and omissions were false, misleading, and intended to deceive the public, including

Plaintiffs and those similarly situated. Plaintiffs and those similarly situated were deceived by the

marketing images representing and warranting that Plum foods are healthy, safe, high-quality,

contain only the listed ingredients, and not disclosing the inclusion of heavy metals such as arsenic,

cadmium, lead and mercury. Plum also knew but disregarded the fact that Plaintiffs and those

similarly situated would deem the presence of heavy metals and perchlorate in its baby food

products to be material in selecting baby food products for purchase and to be fed to their children.

        57.      Plum also knew or should have known that Plaintiffs and similarly situated

consumers would be feeding the Plum baby food products to their children regularly, including

multiple times each day, and that this repeated ingestion would cause and exacerbate the build-up

of the heavy metals and perchlorate in their children.

        58.      As a result of the aforesaid wrongdoing, Plum has generated substantial sales and

profits from the sale of its baby food products to Plaintiffs and those similarly situated. These sales

would not have occurred if Plum had provided accurate information.

                                   RULE 9(B) ALLEGATIONS

        59.      To the extent necessary, as detailed in the paragraphs above and below, Plaintiffs

have satisfied the requirements of Rule 9(b) by establishing the following elements with sufficient

particularity:




                                                  17
  Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 18 of 32 PageID: 18




a. WHO: Campbell Soup Company and Plum, PBC, acting through their employees and

   agents, made material misrepresentations and omissions of fact in the sale, marketing,

   advertising, and promotion of its Plum baby food products.

b. WHAT: Campbell Soup Company and Plum, PBC made material misrepresentations and

   omissions by marketing, advertising, promoting, and selling its baby food products as

   containing listed ingredients and nutritional benefits, and using materially misleading and

   false terminology to describe the contents, including but not limited to: “organic,”

   “nutritious” and “filled with essential nutrients.” Such representations and warranties were

   deceptive and misleading because Plum baby food products contained toxic heavy metals

   and perchlorate that pose a danger to the health and safety of babies and children when

   ingested. Plum failed to inform consumers that its baby food products contained or had a

   risk of containing unsafe levels of heavy metals, including cadmium, arsenic, lead, and

   mercury, as well as perchlorate. Plaintiffs and similarly situated reasonable consumers

   expected that baby food products, and in particular those marketed as “perfect,” “organic,”

   “nutritious,” “non-GMO” and “packed with essential vitamins and minerals” would only

   contain objectively safe ingredients and components, and would not contain dangerous

   levels of undisclosed heavy metals and perchlorate, and this was known to Plum. Plum

   failed to inform Plaintiffs and similarly situated consumers that Plum baby food products

   contained heavy metals and perchlorate because Plum intended for them to believe that its

   baby food products were safe and healthy and posed no unreasonable safety risks to

   children. Indeed, Plum knew that its representations and warranties and omissions rendered

   the contents of the packages, labels, and marketing, advertising, and promotions false,

   because the baby food products contained unsafe levels of heavy metals and perchlorate.



                                           18
  Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 19 of 32 PageID: 19




c. WHERE: The misrepresentations and material omissions were on Plum baby food product

   packages, labels and marketing, advertising, and promotions. These misrepresentations and

   material omissions were included on the products themselves, which failed to disclose the

   presence of heavy metals and/or perchlorate:




d. WHEN: Plum made the material misrepresentations and omissions every time its baby food

   products were sold, marketed, advertised, and promoted.

e. WHY: Knowing that consumers would not purchase baby food products containing unsafe

   levels of heavy metals, or the disclosed risk of containing unsafe levels of heavy metals and

   perchlorate, Plum intentionally failed to inform consumers that Plum baby food products

   contained, or risked containing unsafe levels of heavy metals and perchlorate. Plum took

   these actions in order to profit from the sale of its baby food products despite the health

   risks they posed, placing profits ahead of safety.




                                            19
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 20 of 32 PageID: 20




   f. HOW:           Plum made material misrepresentations and failed to disclose material facts

       concerning the presence of unsafe levels of heavy metals and perchlorate in its baby food

       products by representing false and incomplete lists of ingredients and nutritional

       information, and descriptions of the baby food products as safe and healthy both directly

       and through the terminology utilized as aforesaid, and failing to inform consumers that they

       contained unsafe levels of heavy metals and perchlorate.

                                 CLASS ACTION ALLEGATIONS

       60.      Plaintiffs bring this action individually and, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, on behalf of all persons who purchased Plum baby food products for personal

use (and not for resale) from March 10, 2015 to the present (the “Nationwide Class”).

       61.      Plaintiffs also bring this action individually and, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, on behalf of a sub-class of all persons who are citizens of South Carolina

and who purchased Plum baby food products from March 10, 2105 to the present (the “South

Carolina Sub-Class”).

       62.      Collectively, the Nationwide Class and the South Carolina Sub-Class are referred to

as “Classes.”

       63.      Excluded from the Classes are Defendants; any parent, subsidiary, or affiliate of

Defendants; any entity in which Defendants have or had a controlling interest, or which Defendants

otherwise control or controlled; any officer, director, employee, legal representative, predecessor,

successor, or assignee of Defendants; and any judges presiding over this case.

       64.      This action is brought as a class action for the following reasons:

                a.        The Classes consist of thousands of persons and is therefore so numerous

that joinder of all members, whether otherwise required or permitted, is impracticable;



                                                   20
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 21 of 32 PageID: 21




                  b.         There are questions of law or fact common to the Classes that predominate

over any questions affecting only individual members, including:

                         i.         whether Defendants breached their express and/or implied

warranties with consumers by selling baby food products containing unsafe levels of heavy metals

and perchlorate;

                       ii.          whether Defendants violated state consumer protection laws;

                       iii.         whether Plaintiffs and the Classes have sustained damages and, if

so, the proper measure thereof; and

                       iv.          whether Defendants should be enjoined from continuing to sell

foods absent sufficient controls and procedures, including accurate lists of ingredients and

contents, to ensure that they do not contain dangerous levels of heavy metals and perchlorate

and/or that consumers will know the true ingredients, contents, and risks, before purchase;

                  c.         The claims asserted by Plaintiffs are typical of the claims of the members

of the Classes;

                  d.         Plaintiffs will fairly and adequately protect the interests of the Classes, and

Plaintiffs have retained attorneys experienced in class actions and complex litigation, including

class litigation involving consumer protection and deceptive labelling;

                  e.         Prosecuting separate actions by individual class members would create a

risk of inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for Defendants;

                  f.         Defendants have acted on grounds that apply generally to the Classes,

namely representing that its baby food products are healthy and organic and omitting that they

contain unsafe levels of heavy metals and perchlorate, so that final injunctive relief prohibiting



                                                       21
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 22 of 32 PageID: 22




Defendants from continuing its deceptive practices is appropriate with respect to the Classes as a

whole;

               g.         A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, for at least the following reasons:

                      i.         Absent a class action, Class members as a practical matter will be

unable to obtain redress, as the cost of litigation would be prohibitive as compared to the potential

recovery for an individual plaintiff; in that event damaged class members will obtain no relief,

Defendants’ violations of its legal obligations will continue without remedy, additional consumers

and purchasers will be harmed, and Defendants will continue to retain their ill-gotten gains;

                     ii.         It would be a substantial hardship for most individual members of

the Classes if they were forced to prosecute individual actions;

                    iii.         When the liability of Defendants has been adjudicated, the Court

will be able to determine the claims of all members of the Classes;

                    iv.          A class action will permit an orderly and expeditious administration

of the Classes’ claims, foster economies of time, effort, and expense, and ensure uniformity of

decisions;

                     v.          This lawsuit presents no logistical or other practical difficulties that

would impede its management by the Court as a class action; and

                    vi.          Defendants have acted on grounds generally applicable to Classes,

making class-wide monetary and injunctive relief appropriate and feasible.

               h.         Class members are ascertainable through the use of purchase records,

reward and/or membership programs, and the possession of the products themselves.




                                                    22
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 23 of 32 PageID: 23




                                     CLAIMS FOR RELIEF

                                            COUNT I
                                  (Breach of Express Warranty)

       65.     Plaintiffs repeat and restate the foregoing allegations as if set forth at length herein.

       66.     Plaintiffs bring this claim individually and on behalf of the Classes.

       67.     Plum falsely represented and warranted that Plum baby food products were safe,

healthy, contained specific ingredients, and were nutritious products to feed to babies and children,

utilizing terminology including but not limited to “organic,” “nutritious,” “perfect,” “packed with

essential vitamins and minerals,” “healthy” and with lists of ingredients listed on their packages

and labels. Each of these statements constitutes an affirmation of fact.

       68.     However, Plum foods are not in fact safe and healthy and do not contain only the

ingredients listed on their labels because they contain unsafe levels of heavy metals and perchlorate.

       69.     The inclusion of unsafe levels of heavy metals and perchlorate is material because

unsafe levels of these toxins rendered Plum baby food products dangerous, presenting a significant,

unreasonable risk of physical and cognitive harm, and thus rendering the baby food products

worthless. Plaintiffs and those similarly situated would not have purchased the Plum baby food

products in the absence of these false and misleading representations and warranties, and/or if the

true facts had been disclosed.

       70.     Defendants’ representations regarding the ingredients in Plum baby food products

related to the goods and became part of the basis of the bargain between Defendants and Plaintiffs

and similarly situated purchasers of Plum baby food products.

       71.     Plaintiffs and members of the Classes purchased Plum baby food products because

they relied on and believed that they conformed to the express warranties.

       72.     As set forth herein, Defendants’ statements concerning the safety, health benefits,

                                                  23
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 24 of 32 PageID: 24




and ingredients in Plum baby food products were false and materially misleading.

       73.    All conditions precedent to Defendants’ liability under the above-referenced

contract have been performed by Plaintiffs and the other members of the Classes.

       74.    As a result of Defendants’ breaches of its express warranties, Plaintiffs and the other

members of the Classes were damaged in the amount of the purchase price they paid for Plum baby

food products, which they would not have otherwise paid, in amounts to be proven at trial.

       75.    Defendants were on notice that Plum baby food products contained unsafe levels of

heavy metals and perchlorate, that the presence of these toxins was contrary to and breached

Defendants’ express warranties, and that Plaintiffs and similarly situated class members would be

and actually were damaged as a result.

       76.    As a proximate result of the breach of warranties by Defendants, Plaintiffs and the

other members of the Classes did not receive goods as warranted. Among other things, Plaintiffs

and the other members of the Classes did not receive the benefit of the bargain and have suffered

other injuries and damages as detailed herein. Had Plaintiffs and the members of the Classes known

the true facts, they would not have purchased the subject Plum baby food products.


                                         COUNT II
                       (Breach of Implied Warranty of Merchantability
                            And Fitness For a Particular Purpose)

       77.    Plaintiffs repeat and restate the foregoing allegations as if set forth at length herein.

       78.    Plaintiffs brings this claim individually and on behalf of the Classes.

       79.    Defendants knew that the purpose for which consumers purchased its baby food

products was to provide safe, healthy and nutritious foods to their children, containing only the

ingredients represented on the packages, labels, marketing, advertising, and promotions.

       80.    Plum knew that Plaintiffs and similarly situated consumers trusted and relied on the

                                                 24
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 25 of 32 PageID: 25




accuracy of the marketing and labeling for the Plum baby food products, and that Plum was

supplying baby food that was safe and suitable for consumption by their children.

       81.     Plaintiffs and members of the Classes relied on Plum to not include unsafe

ingredients such as unsafe levels of heavy metals and perchlorate in its baby food products; had

they known, or even suspected, that Defendants’ foods were contaminated with unsafe levels of

heavy metals and perchlorate, they would not have purchased the subject foods.

       82.     Plaintiffs and members of the Classes were injured because Plum baby food products

were not fit for the particular purpose for which they were purchased, namely to provide safe,

healthy and nutritious food to be fed to their children.

       83.     As a proximate result of the breach of implied warranties by Defendants, Plaintiffs

and the other members of the Classes did not receive merchantable goods that were fit for their

intended purpose. Among other things, Plaintiffs and members of the Classes did not receive the

benefit of the bargain and have suffered other injuries and damages as detailed above. Had

Plaintiffs and the members of the Classes known the true facts, they would not have purchased the

subject Plum baby food products.

                                           COUNT III
                                  (Negligent Misrepresentation)

       84.     Plaintiffs repeat and restate the foregoing allegations as if set forth at length herein.

       85.     Plaintiffs bring this claim individually and on behalf of the Classes.

       86.     Plum owed a duty to Plaintiffs and the Classes to exercise reasonable and ordinary

care in the formulation, design, testing, manufacture, packaging, labeling, marketing, advertising,

promotion, distribution, and sale of its baby food products.

       87.     Plum breached its duty to Plaintiffs and the Classes by designing, testing,

formulating, manufacturing, packaging, labeling, marketing, advertising, promoting, distribution,

                                                  25
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 26 of 32 PageID: 26




and sale of its baby food products to Plaintiffs and the Classes, because the baby food products

contained unsafe levels of heavy metals and perchlorate, Plum provided inaccurate and materially

misleading information as to the ingredients, qualities, characteristics, and suitability for

consumption of the baby food products, and Plum failed to remove the subject baby food products

from the marketplace or to take other appropriate remedial action to protect the safety and health

of the babies and children that Plum knew would eat the baby food products containing unsafe

levels of heavy metals and perchlorate.

       88.     Plum knew or should have known that the ingredients, qualities, and characteristics

of the foods were not as represented, marketed, advertised, or promoted, that the baby food products

were not suitable for their intended use of consumption by children, and were otherwise not as

warranted and represented by Plum. Plum knew or should have known that (1) the baby food

products were not nutritious, superior quality, clean, healthy and safe for consumption because they

contained, or had a risk of containing, unsafe levels of heavy metals and perchlorate that did not

conform to the packaging, labeling, or other representations and statements of the ingredients and

quality, safety, and nutritional value of the baby food products; and (2) the baby food products were

otherwise not as represented and warranted by Plum.

       89.     As a direct and proximate result of Plum’s aforesaid conduct, Plaintiffs and the

Classes have suffered actual damages in that they purchased Plum baby food products that

presented an unreasonable risk of harm and that were thus worthless. Plaintiffs and the similarly

situated members of the Classes would not have purchased the baby food products at all in the

absence of the misrepresentations catalogued herein, and if they had been provided accurate

information, including that the baby food products contained, or were at risk of containing, unsafe

levels of heavy metals and perchlorate.



                                                 26
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 27 of 32 PageID: 27




                                           COUNT IV
            (Violation of the New Jersey Consumer Fraud Act, N.J.S.A. 56: 8-1 et seq.)


       90.       Plaintiffs repeat and restate the foregoing allegations as if set forth at length herein.

       91.       Plaintiffs brings this claim individually and on behalf of the Classes.

       92.       The New Jersey Consumer Fraud Act prohibits, inter alia:

       The act, use or employment by any person of any unconscionable commercial
       practice, deception, fraud, false pretense, false promise, misrepresentation, or the
       knowing concealment, suppression, or omission of any material fact with intent that
       others rely upon such concealment, suppression, or omission, in connection with the
       sale or advertisement of any merchandise . . .

       N.J.S.A. § 56:8-2.

       93.       Defendants’ misrepresentations and false, deceptive, and misleading statements and

omissions with respect to the inclusion of unsafe levels of heavy metals and perchlorate in Plum

baby food products, as described herein, constitute affirmative misrepresentations and omissions in

connection with the marketing, advertising, promotion, and sale of baby food products in violation

of the New Jersey Consumer Fraud Act.

       94.       Defendants’ false, deceptive, and misleading statements and omissions were and

would have been material to any potential consumer’s decision to purchase Plum baby food

products.

       95.       Defendants failed to inform consumers that Plum baby food products contained

unsafe levels of heavy metals and perchlorate. That information would have been material to any

consumer deciding whether to purchase Plum baby food products.

       96.       Defendants made these false, deceptive, and misleading statements and omissions

with the intent that consumers rely upon such statements, and Plaintiffs and similarly situated class

members did rely on such statements and omissions.



                                                    27
       Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 28 of 32 PageID: 28




       97.     Upon information and belief, Defendants’ misrepresentations and omissions were

created, approved, and implemented from its New Jersey headquarters.

       98.     Plaintiffs and the other members of the Classes suffered an ascertainable loss as a

direct and proximate result of Defendants’ actions in violation of the New Jersey Consumer Fraud

Act.

       99.     As a consequence of Defendants’ wrongful actions, Plaintiffs and the other members

of the Class suffered an ascertainable monetary loss based on and measured by the price they paid

for Plum baby food products, which they would not have paid in the absence of the aforesaid

wrongdoing.

       100.    Plaintiffs and other members of the Class suffered an ascertainable loss caused by

Defendants’ misrepresentations and omissions because they would not have purchased Plum foods

if the true facts concerning unsafe levels of heavy metals and perchlorate had been known.

       101.    Defendants’ sale of baby food products containing unsafe levels of heavy metals and

perchlorate for consumption by children was unconscionable, and the misrepresentations and

omissions it made with regard to Plum baby food products were made for the sole purpose of

inducing consumers to purchase Plum baby food products to feed to their children irrespective of

any health consequences. Defendants’ conduct was intentional, wanton, willful, malicious, and in

blatant disregard of, or grossly negligent and reckless with respect to, the life, health, safety, and

well-being of children eating the baby food products. Defendants are therefore liable for treble

damages and punitive damages, in an amount to be determined at trial.

       102.    By reason of the foregoing, Defendants are liable to Plaintiffs and the other members

of the Class for trebled compensatory damages; punitive damages; attorneys’ fees, and the costs of

this suit. N.J.S.A. §§ 56:8-2.11, 8-2.12, 8-19.



                                                  28
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 29 of 32 PageID: 29




                                             COUNT V
                                              (Fraud)

       103.    Plaintiffs repeat and restate the foregoing allegations as if set forth at length herein.

       104.    Plaintiffs bring this claim individually and on behalf of the Classes.

       105.    Plum made material misrepresentations and omissions concerning a presently

existing or past fact. Plum intentionally failed to fully and truthfully disclose to Plaintiffs and

similarly situated consumers the true list of ingredients in its baby food products, and the true

safety, nutritional value, and risks of eating the baby food products, which was not readily

discoverable until this information was recently made public on a widescale basis through the

House Report. As a result, Plaintiffs and the other members of the Classes relied on the false

and misleading information provided by Plum, and were thus fraudulently induced to purchase

the Plum baby food products containing unsafe levels of heavy metals and perchlorate.

       106.    Plum’s affirmative misrepresentations and omissions were made by Plum with

knowledge of their falsity, and with the intent that Plaintiffs and other members of the Classes

would rely on them.

       107.    Plaintiffs and other members of the Classes reasonably relied on these statements

and omissions, and suffered damages as a result.


                                           COUNT VI
                                       (Unjust Enrichment)

       108.    Plaintiffs repeat and restate the foregoing allegations as if set forth at length herein.

       109.    Plaintiffs brings this claim individually and on behalf of the Classes.

       110.    This cause of action is pled in the alternative to the other claims.

       111.    Plaintiffs and those similarly situated conferred a tangible economic benefit upon

Defendants by purchasing the Plum baby food products. Plaintiffs and those similarly situated

                                                  29
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 30 of 32 PageID: 30




would not have purchased the plum baby food products had they known that they contained

unsafe levels of heavy metals and/or perchlorate.

       112.     By engaging in the conduct described above, Defendants were unjustly enriched

and received a benefit beyond what was contemplated by the parties, at the expense of Plaintiffs

and those similarly situated.

       113.     It would be unjust and inequitable for Defendants to retain the payments Plaintiffs

and those similarly situated made for the Plum foods.

       114.     By reason of the foregoing, Defendants are liable to Plaintiffs and members of the

Classes for the damages that they have suffered as a result of Defendants’ actions, the amount of

which shall be determined at trial.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against

Defendants as to each and every count, including:

       a)     An Order certifying this action as a class action, with classes as defined above;

       b)     An Order appointing Plaintiffs as class representatives and their counsel as class
              counsel, to represent the Classes, and requiring Plum to bear the costs of class notice;

       c)     An order requiring Plum to pay all actual, compensatory, and statutory damages
              permitted or required for the conduct set forth herein;

       d)     An order requiring plum to disgorge or return all monies, revenues, and profits obtained
              by means of any wrongful or unlawful act or practice set forth or encompassed herein;

       e)     An order requiring Plum to pay restitution to restore all funds acquired by means of
              any act or practice declared by this Court to be an unlawful, unfair, or a fraudulent
              business act or practice, untrue or misleading packaging, labeling, advertising,
              marketing, or promotion, or a violation of law;

       f)     An order enjoining Plum from selling the Plum baby food products until the unsafe
              levels of heavy metals and perchlorate are removed, and/or until full disclosure of the
              presence of the unsafe levels of heavy metals and perchlorate are truthfully disclosed
              on all packaging, labels, advertising, marketing, and promotions;


                                                  30
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 31 of 32 PageID: 31




       g)   An order enjoining Plum from selling Plum baby food products in any manner
            suggesting or implying that they are healthy, organic, clean and/or safe for
            consumption, as long as they contain unsafe levels of heavy metals and perchlorate;

       h)   An order requiring Plum to engage in a corrective advertising campaign and engage in
            further necessary affirmative injunctive relief, such as recalling existing baby food
            products;

       i)   An order awarding declaratory relief, and any further retrospective or prospective
            injunctive relief permitted by law or equity, including enjoining Plum from continuing
            the unlawful practices alleged herein, and injunctive relief to remedy Plum’s past
            conduct;

       j)   An Order requiring Plum to pay pre- and post-judgment interest;

       k)   An Order requiring plum to pay treble damages;

       l)   An Order requiring Plum to pay punitive damages;

       m) An order awarding attorney’s fees and costs, including the costs of pre-suit
          investigation; and

       n)   An order providing for such further relief as the Court deems just and equitable.



                                  DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by jury on

all counts and claims.

                                             /s/ Matthew R. Mendelsohn
                                             Adam M. Slater
                                             Matthew R. Mendelsohn
                                             Julia S. Slater
                                             Mazie Slater Katz & Freeman, LLC
                                             103 Eisenhower Parkway
                                             Roseland, NJ 07068
                                             (973) 228-0391

                                             Attorneys for Plaintiffs




                                                31
      Case 1:21-cv-04650 Document 1 Filed 03/10/21 Page 32 of 32 PageID: 32




                        LOCAL CIVIL RULE 11.2 CERTIFICATION

       I hereby further certify that to the best of my knowledge the matter in controversy is not

the subject of another action, pending arbitration or administrative proceeding in this District,

with the exception of Smid v. Campbell Soup Company, et al., No. 1:21-cv-02417-NLH-KMW.


Dated: March 10, 2021

                                            /s/ Matthew R. Mendelsohn
                                            Adam M. Slater
                                            Matthew R. Mendelsohn
                                            Julia S. Slater
                                            Mazie Slater Katz & Freeman, LLC
                                            103 Eisenhower Parkway
                                            Roseland, NJ 07068
                                            (973) 228-0391

                                            Attorneys for Plaintiffs




                                               32
